                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


MARISA BRUNETT,

                       Plaintiff,

v.                                                           Case No: 6:19-cv-1450-Orl-41GJK

NIRVANA HEALTH SERVICES, INC.
and SHAM MAHARAJ,

                       Defendants.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion for Entry of Default Final Judgment

Against Defendants, Nirvana Health Services, Inc. and Sham Maharaj (“Motion,” Doc. 38). United

States Magistrate Judge Thomas B. Smith issued a Report and Recommendation (“First R&R,”

Doc. 39) in which he recommended denying the Motion without prejudice due to the presence of

non-defaulting Defendants who were still actively participating in the case. (Id. at 2–3). Plaintiff

filed Objections to the First R&R (“Objections,” Doc. 44), stating that the claims against the non-

defaulting Defendants had been resolved. (Id. at 2 (citing Joint Stipulation for Dismissal, Doc. 42,

at 1); Feb. 4, 2020 Order, Doc. 43, at 1). The Court then construed Plaintiff’s Objections as a

request to reconsider the Motion and referred the Motion and Objections back to Judge Smith for

reconsideration. (Feb. 5, 2020 Order, Doc. 45, at 1).

       Judge Smith has now issued a Second R&R (Doc. 46) in which he recommends denying

the Motion without prejudice because Plaintiff has “fail[ed] to demonstrate good service of

process” on the defaulting Defendants. (Id. at 6). After a de novo review of the record, and noting




                                            Page 1 of 2
that no objections to the Second R&R were timely filed, this Court agrees entirely with the analysis

set forth in the Second R&R. Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The First R&R (Doc. 39) is deemed MOOT.

           2. The Second R&R (Doc. 46) is ADOPTED and CONFIRMED and is made a part

               of this Order.

           3. Plaintiff’s Motion for Entry of Default Final Judgment Against Defendants,

               Nirvana Health Services, Inc. and Sham Maharaj (Doc. 38) is DENIED.

       DONE and ORDERED in Orlando, Florida on March 12, 2020.




Copies furnished to:

Counsel of Record




                                            Page 2 of 2
